Voto concurrente del
Juez Asociado Señor Irizarry Yunque
al cual se une el Juez Presidente Señor Trías Monge.
San Juan, Puerto Rico, a 3 de abril de 1981
Estoy de acuerdo con el resultado a que se llega en la opinión del Tribunal, pero no puedo suscribir los comentarios que se hacen sobre el silencio del acusado.
Considero que estos comentarios son innecesarios en vista de que se están revocando las convicciones y se ordena cele-brar nuevo juicio. Considero, además, que por vía de dictum se está reconociendo una excepción a la prohibición constitu-cional sobre comentar el silencio del acusado y se está haciendo una inferencia de culpabilidad a base de ese silencio, que es más grave aún. Veamos.
La prohibición contenida en la Carta de Derechos de la Constitución, Art. II, Sec. 11 (tercer inciso), es terminante y no está sujeta a condiciones. Dice:
Nadie será obligado a incriminarse mediante su propio testi-monio y el silencio del acusado no podrá tenerse en cuenta ni comentarse en su contra. (Énfasis suplido.)
La opinión de este Tribunal tiene el alcance de enmendar por adición dicha disposición constitucional, pues establece como excepción que podría comentarse el silencio del acusado si éste se produce en “una etapa anterior a la investigación policíaca”. Así se desprende del siguiente comentario, pág. 819, en la opinión: “Los comentarios del fiscal en el caso de autos se refieren, sin embargo, a una etapa anterior a la investigación policíaca, cuando aún los apelantes no se con-sideraban sospechosos de delito, y, por lo tanto, fuera del ám-bito de la prohibición constitucional.”
En cuanto a la inferencia de culpabilidad a base del silen-cio del acusado, queda plasmada en las siguientes expresiones, que aparecen en la misma página:
*834Los argumentos del fiscal iban propiamente dirigidos a de-mostrar la falta de credibilidad de la prueba presentada por los apelantes, trayendo a la consideración del jurado una inferencia lógica que se derivaba de la conducta de ellos inmediatamente después de los hechos. Si en efecto los a/pelantes fueron víctimas de una agresión y hubo un tiroteo en que perdió la vida un ser humano, ¿no era lógico y razonable que los apelantes dieran parte a la Policía de lo ocurrido en vez de irse cada uno para su casa? Conforme surge de la prueba, el tiroteo ocurrió cerca de las dos de la mañana y no es hasta las seis de la mañana que la Policía llega a la casa del apelante Ramón González Malavé a efectuar el arresto. Pasaron cuatro horas sin que los apelantes hicieran gestión alguna para informar lo ocurrido a las autoridades. (Én-fasis suplido.)
En Pueblo v. Alvarez Trinidad, 85 D.P.R. 593, 598 (1962), dijo este Tribunal:
Hay que suponer que cuando nuestra Convención Constitu-yente se reúne, tiene conocimiento tanto de nuestras anteriores disposiciones constitucionales y estatutarias del 1917 y del 1902 como de nuestras decisiones del 1937 y 1949, en cuyas últimas se adoptó la regla pragmática de inmediata recriminación e ins-trucción especial. El énfasis que contiene el inciso II del Art. II de nuestra Constitución, en el sentido, que “el silencio del acu-sado no podrá tenerse en cuenta ni comentarse en su contra” parece resumir la moderna tendencia de evitar todo riesgo inquisitorial en nuestro proceso de investigación criminal, y toda admisión por Silencio.
Es de notarse que las manifestaciones del fiscal a que aquí aludimos, hechas en su informe al jurado, son, además, in-justas si han de tomarse para impugnar la credibilidad del coacusado Edwin González Colón, único que declaró en el juicio. He leído la detallada exposición narrativa y no aparece que se sentara base alguna para dicho argumento. De hecho, el fiscal le hizo muy pocas preguntas al testigo al contrainte-rrogarle, y en ninguna de ellas le inquirió por qué no fue a la Policía a relatar los hechos. Si este testigo no tuvo la opor-tunidad de dar explicación alguna sobre su silencio, mucho *835menos la tuvieron los otros acusados, quienes no ocuparon la silla testifical. ¿Estaba autorizado el jurado para inferir su culpabilidad porque guardaron silencio? Esa es la implicación que a mi juicio se deriva de los comentarios que en la opinión se hacen. Me parecen improcedentes, contrarios al fundamental principio constitucional aludido, y no puedo suscribirlo.